DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 9, 12, 18, 26-29, 32-33, 37-38, 42-43 and 45-51 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manu-facture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufac-ture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).


Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.


Group I.  Claims 1, 3, 9, 12, 18, 26-29, 32, 33, 37-38, 42 and 43,  drawn to a method for preparing a particular Drug Linker intermediate compound of a particular formula and a particular drug linker intermediate compound. 

Group II.  Claims 45-49, drawn to a composition comprising a particular Antibody Drug Conjugates represented by Formula 12 and Formula 12A, optionally in pharmaceutically acceptable salt form.

Group III.  Claims 50-51, drawn to a method of treating a subject having a particular haematological malignancy, comprising administering an effective amount of a composition of antibody drug conjugates represented by a particular Formula.  

As provided in 37 CFR 1.475(a) above, the allowed combinations do not include multiple products, multiple methods of using said products, and a method of making a product as claimed in the instant application, see MPEP§ 1850. 
Accordingly, Groups I-III are not so linked as to form a single general inventive concept and restriction is proper. 

Species Election

This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
Should Applicant elected Group I, Applicant is further required to elect: 
a particular variable L1, a particular L2, a particular L3, a particular R7, a particular Z1, a particular Rc, a particular n, a particular R6, identifiable in claims 1, 26, 33, 38 and 42, a particular R7
a particular auristatin Drug unit (D) having a particular R11, R12, R13, R14, R15, R16, R17, R18, R19, R20, a particular Z, a particular auristatin Drug unit structure formula, a particular R19B, a particular Ar, a particular R6 and R7 identifiable in claims 9, 27, 37 and 38, 

a particular R1, R2, R5, R4, identifiable in claim 29, 38, 
a particular Drug Linker intermediate compound of a particular Formula identifiable in claims 33, 38, 
a particular Grignard reagent or a particular alkoxy magnesium halide identifiable in claim 18, and 
a particular drug linker intermediate identifiable in claim 43.

Should Applicant elected Group II, Applicant is further required to elect a particular Antibody Drug Conjugate and provide following information with respect to the elected species: 
i) a particular antibody that binds to a particular tumor associated antigen identifiable in claim 49 and at paragraph [0100] of the specification, 
ii) a particular auristatin Drug unit (D), 
iii) a particular L1, a particular L2, a particular L3, a particular Rc, a particular n, a particular p, identifiable in claim 45, and 
iv) a particular auristatin Drug having a particular R13, a particular R19B identifiable in claim 46.

Should Applicant elected Group III, Applicant is further required to provide following information with respect to the elected species: 
(A) a particular haematological malignancy, 
(B) a particular Antibody Drug Conjugate, 
i) a particular antibody that binds to a particular tumor associated antigen identifiable in claim 49 and at paragraph [0100] of the specification, 
ii) a particular auristatin Drug unit (D), 
iii) a particular L1, a particular L2, a particular L3, a particular Rc, a particular n, a particular p, identifiable in claim 45, and 
iv) a particular auristatin Drug having a particular R13, a particular R19B identifiable in claim 46.

Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 26, 33, 42, 45, and 50.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644